Citation Nr: 1204043	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  09-26 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating greater than 40 percent for cervical myositis with discogenic disease.

2.  Entitlement to a rating greater than 40 percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served with the Army National Guard with active duty from May 2000 to January 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied the above claims.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Specifically, further evidentiary development is needed before the Board can make a decision on this appeal.

In a September 2009 statement, the Veteran indicated that he was submitting additional evidence relevant to his lumbar and cervical spine disabilities, including additional VA treatment records.  These VA treatment records are not present in the claims folder.  Furthermore, at a September 2009 VA examination, the examiner noted that the Veteran was being treated by the VA for his lumbar and cervical spine disabilities.  The most recent VA treatment records in the claims folder are dated from June 2005.  As the record indicates that the Veteran has continued to seek treatment at the VA, this claim must be remanded so the Veteran's recent VA treatment records may be associated with the claims folder and considered by a VA examiner so the current severity of the Veteran's cervical and lumbar spine disabilities may be fully assessed.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(3); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding that an adequate medical opinion must be based upon consideration of the Veteran's prior medical history); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Additionally, an October 2007 statement from the Veteran's private physician lacks certified English translation.  The RO/AMC should take appropriate action to ensure that the Veteran's claims file is reviewed, all pertinent items written in Spanish are identified, and the identified documents are translated to facilitate review of the record by the Board.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records, related to his cervical and lumbar spine disabilities, from the VA Medical Center in San Juan, Puerto Rico, to include the clinics in Mayaguez and Arecibo, Puerto Rico, dated since June 2005.

2.  Next, take appropriate action to have all pertinent evidence in the claims file written in Spanish translated to English, to specifically include the October 2007 statement from the Veteran's private physician.  The translated documents should be associated with the claims file.

3.  Then, schedule the Veteran for a VA orthopedic/ neurological examination.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including X-rays if indicated, should be performed.  The examiner is asked to make the following medical determinations:

(a) Identify any orthopedic and neurological findings related to the Veteran's service-connected cervical and lumbar spine disabilities and fully describe the extent and severity and those symptoms.  

(b) Provide the ranges of motion of the Veteran's cervical and lumbar spine, i.e. flexion, extension, lateral flexion, and rotation, in degrees.  

(c) Determine whether range of motion is reduced by weakness, fatigue, incoordination, swelling, deformity or atrophy of disuse, or pain.  Critically, if pain on motion is found, the examiner should state whether this pain is debilitating, i.e. actually affects the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.

(d) If the examiner finds that pain actually causes limitation of motion as described above (as opposed to mere pain on motion that is not of sufficient severity to cause additional limitations) the examiner should state the additional degree of limitation in terms of degrees, if possible.  

(e) Determine whether (i) repetitive use or (ii) flare-ups would be productive of additional limitation of motion due to weakness, fatigue, incoordination, swelling, deformity or atrophy of disuse, or debilitating pain.  If the Veteran's range of motion is likely to be further reduced by debilitating pain due to repetitive use or flare-ups, the examiner should so state and describe the additional degree of limitation in terms of degrees, if possible.

(f) State whether the Veteran's cervical and lumbar spine disabilities cause instability, disturbance of locomotion, and/or interference with sitting, standing, and weight-bearing, and, if so, to what extent.

(g) With regard to any neurological disability resulting from the service-connected disability, the specific nerve(s) affected should be specified, together with the degree of paralysis caused by service-connected disability.

(h) Determine whether intervertebral disc syndrome is present in more than one spinal segment, and, if so, whether the effects in each segment are distinct.

(i) An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  Has the Veteran experienced incapacitating episodes due to his cervical and/or lumbar spine disabilities? In making this determination, address the Veteran's contention that he has experienced 9 incapacitating episodes during the last year.  

(j) If the examiner determines that the Veteran has experienced incapacitating episodes due to his cervical and lumbar spine disabilities, as defined in the rating criteria, determine (i) when each incapacitating episode occurred and (ii) the duration of each incapacitating episode.  This description must be sufficient to allow VA to determine the total duration of all incapacitating episodes during any 12 month period on appeal.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

5.  Finally, readjudicate the claims on appeal.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


